EXHIBIT 10.27

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

UNITY TECHNOLOGIES SOFTWARE LICENSE AGREEMENT

This Software License Agreement (this “Agreement”) is entered into and made
effective as of October 29, 2017 (the “Effective Date”), by and between Unity
Technologies ApS, a Danish corporation with its principal place of business at
Løvstræde 5, DK-1152 Copenhagen K, Denmark (“UTECH”) and Glu Mobile Inc., a
Delaware corporation with its principal place of business at Before December 1,
2017: 500 Howard Street, Suite 300, San Francisco, CA 94105, After December 1,
2017, 875 Howard Street, Suite 100, San Francisco, CA 94103 (“CUSTOMER”).

1.          Definitions.

1.1        “Affiliate” means an entity which controls, is controlled by or is
under common control with a party hereto, where “control” means the power to
control the composition of the board of directors of the relevant party (whether
by contract, corporate law or other means), or the possession of more than half
of the voting equity share capital of the relevant party, or the ability to
consolidate such company’s financial statements with those of such party in
accordance with generally accepted accounting principles.

1.2        “CUSTOMER Modifications” means modifications to the Unity Source Code
made by CUSTOMER by exercising its rights under Section 2.1 (Full Access Unity
Source Code License).

1.3        “System Requirements” means the technical requirements, including the
listed supported hardware and software platforms, for the Unity Products as set
forth on UTECH’s system requirements webpage
(www.unity3d.com/unity/system-requirements).

1.4        “Third Party Software” means software developed by third parties and
furnished with or included as part of the Unity Products.

1.5        “Title(s)” means one of CUSTOMER’s or its Affiliates’ products for
which CUSTOMER or its Affiliates wishes to use the Unity Products, including
CUSTOMER’s updates to such Title.  For the avoidance of doubt, CUSTOMER’s use of
the Unity Products after the Term (as defined below in Section 7.1 [Term]) shall
be in accordance with Section 7.3 (Effects of Termination).

1.6        “Unity Build Machine Product(s)” means Unity Pro when used in
accordance with the license and restrictions set forth in Section 2.16 (Unity
Build Machine License).

1.7        “Unity Object Code” means the binary object code based on the Unity
Source Code.

1.8        “Unity Product(s)” means UTECH’s development editor and engine
software offering comprising Unity Pro, and any licensed add on products or
platforms, as set forth in Exhibit A.

1.9        “Unity Source Code” means the source code for the Unity Products and
the licensed platforms, excluding any sublicensed third party proprietary code.

1.10      “Unity Supported Platforms” means any platform officially supported by
the Unity Products at any time during the Term, and whereby: (a) UTECH uses its
internal and/or contracted resources to develop and maintain said platform; and
(b) said platform is made generally available to customers with or within the
Unity Products.  For clarity, “Unity Supported Platforms” does not include the
platforms, SDKs, APIs, etc., that are distributed separately from the Unity
Products, for instance via the Unity Asset Store or by third parties, even if
the underlying operating system itself is a Unity Supported Platform. A current
list of Unity Supported Platforms may be found here:
https://unity3d.com/unity/features/multiplatform.

1.11      “Updates” means software releases and error correction releases of the
Unity Product, or parts thereof, which fix or correct known problems and may
provide new functionality or features.





 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

1

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

1.12      “UTECH Marks” means the name “Unity,” as well as all other trademarks,
service marks, logos or trade names used by UTECH to identify itself and/or its
products and services during the Term.

2.          License Grant.

2.1        Full Access Unity Source Code License.  Subject to payment of the
applicable license fees set forth in Exhibit B and subject to the terms and
conditions of this Agreement, for the duration of the Term UTECH grants to
CUSTOMER a limited, worldwide, non-exclusive, non-transferable,
non-sublicensable (except as permitted herein) license to: (a) use, reproduce
and modify the Unity Source Code to create CUSTOMER Modifications (also known as
“derivative works” under U.S. copyright law), (b) use and reproduce CUSTOMER
Modifications, and (c) use and reproduce the Unity Source Code; each such
license for the sole purposes of the creation, publication and distribution of
CUSTOMER’s or its Affiliates’ Titles for the Unity Supported Platforms and for
no other purpose or products. CUSTOMER acknowledges that the Unity Source Code
includes proprietary header files and other integration code from UTECH’s third
party middleware licensors, and all such materials: (i) may be used solely for
troubleshooting and bug fixing the Unity Products and for no other purpose
whatsoever; and (ii) are “Confidential Information” pursuant to Section 4
(Confidentiality) of this Agreement.

2.2        Converted Seat Licenses.  As of the Effective Date CUSTOMER agrees
that a number of its existing perpetual seat licenses (set forth in Exhibit B)
have been terminated, and CUSTOMER hereby licenses the same number of
subscription seats pursuant to Section 2.3 (Unity Object Code License).

2.3        Unity Object Code License.  Subject to payment of the applicable
license fees set forth in Exhibit B and subject to the terms and conditions of
this Agreement, UTECH grants CUSTOMER and its Affiliates a limited, worldwide,
non-exclusive, non-transferable, non-sublicensable (except as permitted herein)
license to use and reproduce: (a) the Unity Object Code, whether provided by
UTECH (i.e., the Unity Products) or as the result of CUSTOMER’s compiling
efforts during the Term (i.e., object code of the Unity Source Code), to the
licensed Unity Products, and (b) CUSTOMER Modifications, in object code only, as
compiled by CUSTOMER or its Affiliates; each such license for the sole purposes
of the creation, publication and distribution of CUSTOMER’s or its Affiliates’
Titles for the Unity Supported Platforms and for no other purpose or
products.  Subject to the terms and conditions of Section 7.3 (b), CUSTOMER
shall not have any rights to use the Unity Products after the expiration or
termination of this Agreement. CUSTOMER or its Affiliates may distribute the
runtime portion of the Unity Products solely as embedded or incorporated into
the Titles to third parties, provided that CUSTOMER or its Affiliates will not
grant any rights to any third party that exceeds the license granted to CUSTOMER
under this Section 2 (License Grant).

2.4        Seat License Required for Each Developer.  Use of the Unity Products
is limited to the number of applicable seat licenses purchased for each
developer using the Unity Products.  For clarity, and unless otherwise agreed in
writing, a single license (or seat) means the right for a designated individual
user to use the applicable Unity Product on one computer; provided that such
Unity Product may be installed on a second computer for sole use by the same
individual user associated with that license (or seat). CUSTOMER and its
Affiliates may not use the free or Plus version of the Unity Products as a
substitute for purchasing Pro licenses for the Unity Products; provided, however
that CUSTOMER shall be provided 30-day trial versions of the Unity Products upon
its reasonable request.

2.5        Gambling Restriction.  CUSTOMER may not use the Unity Products,
including Unity Source Code, to develop any Titles in connection with any
Gambling Activities without UTECH’s prior written consent and a separate license
from Unity.  As used herein, “Gambling Activities” means any gambling product or
service offered in any market or application that is regulated by any local,
state or national authority and requires a gambling license.  For the avoidance
of doubt, social casino games such as the non-real money freemium slots, poker
and bingo games that are currently available on the Apple App Store and Google
Play do not constitute Gambling Activities.

2.6        Streaming and Cloud Gaming Restrictions.  CUSTOMER may not directly
or indirectly distribute CUSTOMER’s Titles by means of streaming or broadcasting
where such CUSTOMER Titles are primarily executed on a server and transmitted
over the Internet or other network to end-user devices without a separate
license from UTECH.  This restriction does not prevent end users from remotely
accessing CUSTOMER’s Titles from an end-user device that is running on another
end-user device.





 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

2

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

2.7        Copy Protection.  CUSTOMER agrees that the copy protection and
license key code components of the Unity Products may not be modified, changed
or circumvented in any way.  CUSTOMER may not under any circumstances distribute
the Unity Source Code, CUSTOMER Modifications or the Unity Object Code as a
standalone program either alone, with its Titles or otherwise to any third
parties, except as otherwise permitted by Section 2.11 (Third Party
Contractors).

2.8        Restrictions; CUSTOMER Requirements.  CUSTOMER acknowledges that the
Unity Products contain trade secrets of UTECH, its Affiliates, and its
licensors, and, in order to protect such trade secrets and other interests that
UTECH, its Affiliates and its licensors may have in the Unity Products, except
to the extent expressly authorized in Section 2.1 (Full Access Unity Source Code
License) above, CUSTOMER agrees not to modify, reverse engineer, decompile or
disassemble the Unity Products or permit a third party to do any of the
foregoing. Except as expressly provided in Section 2.11 (Third Party
Contractors), CUSTOMER shall not distribute, sell, sublicense or otherwise
transfer the Unity Products. CUSTOMER will comply with: (a) all laws and
regulations applicable to CUSTOMER’s use of Unity Products, and (b) in all
material respects, with all laws and regulations applicable to CUSTOMER’s
creation and/or commercialization of its Titles.

2.9        Third Party Software. The Unity Products incorporate or are bundled
with Third Party Software governed by separate license terms, including open
source licenses.  CUSTOMER acknowledges that the Third Party Software licenses
identified in the LICENSE.TXT file are bundled with the Unity Products and
incorporated into this Agreement by reference.

2.10      Security Requirements.  CUSTOMER agrees to take all the security
precautions with the Unity Source Code as it takes to protect its own source
code and other trade secrets.  In addition, CUSTOMER shall strictly comply with
the following security requirements:

(a)         CUSTOMER shall only allow designated developer employees to access
and use the Unity Source Code on CUSTOMER owned or leased personal computers
located in CUSTOMER’s offices;

(b)         CUSTOMER shall, upon UTECH’s request, email UTECH a list of computer
machine IDs that have access to the Unity Source Code;

(c)         CUSTOMER shall implement and maintain reasonable physical and
technological security measures in its offices to ensure the security of the
Unity Source Code and, upon UTECH’s written request (email sufficient), provide
a reasonably thorough description of all such security measures to UTECH;

(d)         CUSTOMER shall ensure that the Unity Source Code remains on
computers in CUSTOMER’s principal offices and is not copied onto any hosted
storage or portable storage device; and

(e)         CUSTOMER shall promptly notify UTECH of any security incident that
compromised or reasonably believes likely has compromised the security of the
Unity Source Code.

2.11      Third Party Contractors.  The parties recognize that CUSTOMER and its
Affiliates may, from time to time during the Term, utilize third-party
developers for the testing, development, and operation (with respect to online
services) of certain Titles (collectively, “Subcontracted Services”).  The
rights granted to CUSTOMER and its Affiliates in Section 2.1 (Full Access Unity
Source Code License) and 2.3 (Unity Object Code License) include the right to
sublicense such rights and licenses to the applicable Unity Products to its
appointed third-party developers for the sole purpose of having such third-party
developers provide the Subcontracted Services to CUSTOMER and its Affiliates.
CUSTOMER is responsible for ensuring that such third-party developers enter into
an agreement to comply with the terms and conditions of this Agreement.  Such
agreement between CUSTOMER or one of its Affiliates and each third-party
developer will provide in particular that the licenses, materials and rights
applicable to the Unity Products granted therein will be used solely by the
third-party developers for the Subcontracted Services and that all embodiments
of the Unity Products will be returned to CUSTOMER or one of its Affiliates upon
completion or other termination of such Subcontracted Services.  Further, it is
agreed and understood that any third-party developers who have not already
purchased Unity Products for use in development for CUSTOMER’s and/or its
Affiliates’ Titles must have licenses to Unity Pro in order to provide
Subcontracted Services, and therefore shall be required to either: (a) purchase
Unity Pro licenses, or (b) have Unity Pro licenses provided to them by CUSTOMER
via CUSTOMER’s sublicensing rights set forth in this Section 2.11 (and CUSTOMER
shall acquire or transfer such licenses to them). CUSTOMER shall be responsible
for its subcontractors’ compliance with the terms and conditions





 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

3

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

of this Agreement or any breach thereof if CUSTOMER provided Unity Pro licenses
to subcontractors via CUSTOMER’S sublicensing rights set forth in this Section
2.11.

2.12      CUSTOMER Modifications.  CUSTOMER agrees to deliver to UTECH all
CUSTOMER Modifications it creates.  [*]

2.13      UTECH Ownership; CUSTOMER Ownership.  [*] UTECH and its Affiliates own
all right, title and interest in and to the Unity Products and associated
documentation or confidential information and reserves all rights and licenses
in and to the Unity Products not expressly granted to CUSTOMER or its Affiliates
under this Agreement.  CUSTOMER’s rights in the Unity Products are limited to
those expressly granted in this Agreement. CUSTOMER and/or its Affiliates own
all right, title and interest in and to the Titles [*] associated documentation
or confidential information and reserves all rights and licenses in and to the
Titles [*] not expressly granted to UTECH or its Affiliates under this Agreement

2.14      Copyright Notice.  CUSTOMER shall not remove, alter or otherwise
modify any copyright, trademark or other notices of proprietary interest
contained in the Unity Products, Unity Source Code and documentation. CUSTOMER
shall provide the following attribution credit clearly visible on a page easily
accessible by Title end users, such as the “About” page, within all CUSTOMER
Titles that utilize the Unity Products: Made with Unity. Portions of this
program © 2005-20XX Unity Technologies.

2.15      Bankruptcy.  The parties hereby acknowledge and agree that, in the
event of the bankruptcy of UTECH, the licenses granted to CUSTOMER and its
Affiliates in this Agreement constitute a “license of intellectual property” and
shall be subject to Section 365(n) of the United States Bankruptcy Code, and
that CUSTOMER and its Affiliates shall be entitled to all rights and benefits of
such Section 365(n) in accordance with its terms and conditions.  For the
avoidance of doubt, CUSTOMER and its Affiliates have no obligation to use the
Unity Products.

2.16      Unity Build Machine License.  Subject to payment of the applicable
license fees set forth in Exhibit B and subject to the terms and conditions of
this Agreement, UTECH grants CUSTOMER during the Term a limited, worldwide,
non-exclusive, non-transferable, non-sublicensable license to use the licensed
Unity Build Machine Products solely on CUSTOMER’s internal build machines for
the sole purposes of publication and distribution, but not creation, of
CUSTOMER’s Titles for the applicable System Requirements and the platforms and
environments specifically identified in Exhibit B and for no other purpose or
products.  Notwithstanding anything to the contrary in Section 2.4 (Seat License
Required for Each Developer), CUSTOMER may install a single Unity Build Machine
Product on up to ten (10) build machines.

2.17      Alpha and Beta Access. Notwithstanding any provision to the contrary
in this Agreement, UTECH may offer CUSTOMER and its Affiliates (solely with
respect to major studios) the right to be included in the alpha and beta
feedback groups (at any time during the applicable testing periods as solely
determined by UTECH) for up-coming new and updates to releases and features in
Unity Products and other Unity services.

2.18      Delivery of Software.  UTECH shall deliver UTECH Products and Updates,
or make them available to CUSTOMER via electronic means, during the Term at no
additional charge.  CUSTOMER shall be allowed to retain physical possession of
UTECH Products and Updates during the Term; provided no intellectual property
rights are granted by the preceding.

3.          Support and Updates.

3.1        Enterprise Support. Subject to payment of the applicable license fees
set forth in Exhibit B and subject to the terms and conditions of this
Agreement, UTECH shall provide CUSTOMER and its Affiliates with enterprise-level
support during the Term in accordance with the terms set forth in Exhibit
C.  Otherwise, CUSTOMER has access to the online forums and “Unity Answers”
knowledge base on the UTECH web site and may email support@unity3d.com for
answers to license key questions.

3.2        Updates.  In the event that UTECH makes Updates to the Unity Products
(including, but not limited to, the Unity Object Code) generally available
during the Term, UTECH will make such Updates available to CUSTOMER and its
Affiliates at no additional charge and will deliver such Updates to CUSTOMER and
its Affiliates at least as often as UTECH commercially releases such
Updates.  For the avoidance of doubt, CUSTOMER’s and its Affiliates’ right to
receive Updates





 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

4

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

hereunder does not include any custom additions to the Unity Products developed
by UTECH, unless such additions are made commercially available to all UTECH
customers as an Update.

3.3        Consent to Data Collection and Privacy Policy Obligations.  CUSTOMER
acknowledges and agrees that the Unity Products (including the runtime portion
in CUSTOMER’s Titles) may make Internet connections and report information back
to UTECH to: (a) check for Updates; (b) provide aggregated usage statistics of
CUSTOMER’s use of the Unity Products; (c) provide optional analytics,
advertising services and other developer services; and (d) validate license keys
in order to prevent unauthorized use.  CUSTOMER agrees, and will include the
appropriate wording in CUSTOMER’s privacy policy with a link to the terms of
UTECH’s privacy policy: http://unity3d.com/legal/privacy-policy to notify its
end users that UTECH may collect, retain and use data collected from CUSTOMER’s
end users. 

4.          Confidentiality.

4.1        Confidential Information.  For purposes of this Agreement
“Confidential Information” means: (a) the Unity Products; (b) the intellectual
property embodied in the software of any Title or any other proprietary source
code disclosed to UTECH by CUSTOMER or CUSTOMER’s Affiliates: (c) any non-public
data or information disclosed by one party or its Affiliates (the “Discloser”)
to the other party or its Affiliates (the “Recipient”) that is marked
“confidential” or “proprietary” at the time of disclosure or which the Recipient
should reasonably know to be confidential given the nature of the data or
information and the circumstance of disclosure; and (d) the specific terms and
conditions of this Agreement.

4.2        Exceptions.  The obligations set forth in Section 4.3 (Obligations)
will not apply to any information that: (a) is or becomes generally known to the
public through no fault of or breach of this Agreement by the Recipient; (b) is
rightfully known by the Recipient at the time of disclosure without an
obligation of confidentiality; (c) is independently developed by the Recipient
without use of the Discloser’s Confidential Information; or (d) is rightfully
obtained by the Recipient from a third party without restriction on use or
disclosure.  In addition, either party may disclose a copy of this Agreement or
the specific terms and conditions set forth herein in the event such information
is required to be disclosed by a competent legal or governmental authority or
the rules of the Securities and Exchange Commission or The NASDAQ Stock Market,
provided that (i) the party subject to such disclosure requirement (A) gives the
other party prompt written notice of such requirement prior to the disclosure,
(B) provides the party that is not subject to the disclosure requirement with a
reasonable opportunity to review and provide input on any materials that are
submitted to such competent legal or governmental authority, the Securities and
Exchange Commission or The NASDAQ Stock Market, and (C) at the other party’s
sole expense, uses its commercially reasonable efforts to obtain an order
protecting the Agreement or the redacted portions thereof from public disclosure
to the greatest degree reasonably possible under the circumstances or, if
permitted by the rules of the competent legal or governmental authority, the
Securities and Exchange Commission or The NASDAQ Stock Market, gives the
Discloser a reasonable opportunity to seek a protective order or equivalent, and
(ii) all information related to pricing is redacted from the Agreement prior to
disclosure, provided that the party not subject to the disclosure requirement
understands that the party that is subject to the disclosure requirement cannot
guarantee whether such competent legal or governmental authority, the Securities
and Exchange Commission or The NASDAQ Stock Market will ultimately permit such
pricing information to be redacted.

4.3        Obligations.  Except as expressly permitted by this Agreement, during
the Term of this Agreement, the Recipient will:

(a)         not disclose the Discloser’s Confidential Information except (i) to
the employees or contractors of the Recipient to the extent that they need to
know that Confidential Information for the purpose of performing the Recipient’s
obligations under this Agreement, and who are bound by confidentiality terms
with respect to that Confidential Information no less restrictive than those
contained in this Section 4.3; or (ii) as required to be disclosed by law, to
the extent required to comply with that legal obligation, provided that the
Recipient will promptly notify the Discloser of such obligation;

(b)        use the Discloser’s Confidential Information only for the purpose of
performing Recipient’s obligations under this Agreement; and

(c)        use commercially reasonable care in handling and securing the
Discloser’s Confidential Information, and employ all reasonable data security
measures that the Recipient ordinarily uses with respect to its own confidential
information of similar nature and importance.





 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

5

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

4.4        Return of Confidential Information.  Except as otherwise expressly
provided in this Agreement, the Recipient will return to the Discloser, and
destroy or erase all of the Discloser’s Confidential Information in tangible
form, upon the expiration or termination of this Agreement, and the Recipient
will promptly certify in writing to the Discloser that it has done so.

5.         Fees.

5.1        Fees.  In consideration for the licenses granted and for the
provision of the Updates by UTECH to CUSTOMER and its Affiliates hereunder,
CUSTOMER agrees to pay the license fees set forth and further defined in Exhibit
B.  CUSTOMER may order additional licenses by executing and delivering to UTECH
a quote or other mutually agreed order form to UTECH.  This Agreement shall
govern the payment of all such orders, and nothing contained in CUSTOMER’s
quote, order or other communication shall in any way modify this Agreement;
provided, however, that all licenses granted by virtue of a CUSTOMER order
placed by CUSTOMER and accepted by UTECH during the Term of this Agreement shall
be subject to all provisions of this Agreement.  UTECH shall invoice CUSTOMER
for such license fees and for the fees applicable to additional licenses granted
to CUSTOMER during the Term, and CUSTOMER shall pay all invoices no later than
thirty (30) days from receipt of an invoice.

5.2        Verification.  UTECH may, upon reasonable suspicion that CUSTOMER has
violated either: (a) one or more of the use restrictions of the licenses granted
under Sections 2.1 (Full Access Unity Source Code License), 2.3 (Unity Object
Code License), or 2.11 (Third Party Contractors) in the case of Subcontracted
Services, or (b) the provisions of Sections 2.4 (Seat License Required for Each
Developer), 2.5 (Gambling Restriction), 2.6 (Streaming and Cloud Gaming
Restrictions), 2.7 (Copy Protection), 2.8 (Restrictions; CUSTOMER Requirements),
or 2.11 (Third Party Contractors) in the case of Subcontracted Services of this
Agreement, and with fifteen (15) business days’ prior written notice, at UTECH’s
sole expense, access CUSTOMER’s facilities and computer systems for the sole
purpose of reviewing and verifying CUSTOMER’s compliance with the relevant
material terms of this Agreement. Such verification processes shall, to the
extent reasonably possible, occur during times other than CUSTOMER’s business
hours and be minimally intrusive to CUSTOMER so as to allow CUSTOMER’s business
operations to continue uninterrupted during the verification process. In the
event CUSTOMER has not paid for all Unity Products then in use by CUSTOMER or
additional licenses are required for CUSTOMER’s compliance with the relevant
material terms of this Agreement, CUSTOMER shall pay UTECH’s resulting invoice
in accordance with the provisions of Section 5.1 (Fees).  If the underpaid fees,
as revealed by an audit, exceed ten percent (10%) of the licensee fees
previously paid by CUSTOMER in the twelve (12) months preceding such audit, then
CUSTOMER shall also pay UTECH’s reasonable cost of conducting the audit.

5.3        Currency & Tax.

(a)         CUSTOMER will pay all amounts due under this Agreement in U.S.
currency.

(b)         CUSTOMER (i) shall pay or reimburse UTECH for all national, federal,
state, local, or other taxes and assessments of any jurisdiction, including
value added taxes and taxes as required by international tax treaties, customs
or other import or export taxes, and amounts levied in lieu thereof based on
charges set, services performed or payments made hereunder, as are now or
hereafter may be imposed under the authority of any national, state, local or
any other taxing jurisdiction; and (ii) shall not be entitled to deduct the
amount of any such taxes, duties or assessments from payments made to UTECH
under this Agreement.

(c)         CUSTOMER shall not withhold any taxes from amounts payable to UTECH
under the Agreement without prior written consent from UTECH, which shall not be
unreasonably withheld.  Many countries offer withholding exemption treaties with
Denmark and withholding may be avoided.  In such cases, UTECH will provide
CUSTOMER on written request with documentation sufficient to substantiate
reduced (if any) withholding taxes subject to international tax treaties. In the
event any taxes are withheld upon written consent of UTECH, CUSTOMER shall
furnish UTECH a tax withholding report detailing amounts due less withholdings
within forty-five (45) days of making payment to UTECH. Any unauthorized tax
withholdings or failure to provide report detailing any withholding may result
in unpaid amounts and subject to terms and conditions contained in this
Agreement.

5.4        Unity Accounts Receivable. All CUSTOMER payments will be sent to
Unity Accounts Receivable via wire to the account specified in UTECH’s
invoice or as UTECH may otherwise specify in writing.





 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

6

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

6.          Marketing and Branding.

6.1        Publicity.  Neither party shall, without the prior written consent of
the other party, issue any press release or other publicity relating to this
Agreement, the other party or the relationship between the parties.
Notwithstanding the foregoing, during the Term, UTECH may use CUSTOMER’s name in
its customer lists and web site, and may list and display CUSTOMER’s names of
Titles, along with screenshots and marketing materials provided by CUSTOMER to
UTECH on UTECH’s web site upon public release of each Title.  CUSTOMER shall use
commercially reasonable efforts to provide screenshots and marketing materials
reasonably requested by UTECH within fifteen (15) days of such request.

6.2        Branding.  [*]  Any use of a UTECH Mark by CUSTOMER must correctly
attribute ownership of such mark to UTECH and must be in accordance with
applicable law and UTECH’s then-current trademark usage guidelines, if
applicable.  CUSTOMER hereby grants to UTECH and its Affiliates a non-exclusive,
non-transferable license, during the Term, to use the CUSTOMER’s marks solely in
connection with Section 6.1 (Publicity) and any additional branding initiatives
that the parties may mutually agree upon in writing. Any use  of a CUSTOMER’s
mark by UTECH must correctly attribute ownership of such mark to CUSTOMER and
must be in accordance with applicable law and CUSTOMER’s then-current trademark
usage guidelines, if applicable, or as otherwise approved in advance by CUSTOMER
in writing. CUSTOMER acknowledges and agrees that UTECH owns the UTECH Marks and
that any and all goodwill and other proprietary rights that are created by or
that result from CUSTOMER’s use of a UTECH Mark hereunder inure solely to the
benefit of UTECH, and likewise, UTECH acknowledges and agrees that CUSTOMER owns
CUSTOMER’s marks and that any goodwill and other proprietary rights that are
created by or result from UTECH’s use of the CUSTOMER marks inures solely to the
benefit of CUSTOMER. Therefore, neither party will at any time contest or aid in
contesting the validity or ownership of any mark belonging to the other party or
take any action in derogation of the owning party’s rights therein, including,
but not limited to, applying to register any trademark, trade name or other
designation that is confusingly similar to any marks belonging to the other
party.

7.         Term and Termination.

7.1        Term.  This Agreement will commence on the Effective Date and will
continue in effect for a period of two (2) years (the “Term”) unless earlier
terminated as set forth herein.

7.2        Termination.

(a)         Either party may terminate this Agreement at any time upon written
notice to the other party if the other party and/or its Affiliate breaches any
material term hereof and fails to cure such breach within thirty (30) days after
receiving written notice of such breach from the non-breaching party.

(b)         UTECH may terminate this Agreement for cause if any one of the
following events occurs: (1) CUSTOMER files a voluntary petition in bankruptcy
or an involuntary petition is filed against it that is not converted to a
Chapter 11 petition within sixty (60) days; (2) CUSTOMER is adjudged bankrupt;
or (3) CUSTOMER becomes insolvent, suspends business or ceases to conduct its
business or is subject to any analogous insolvency, or liquidation event in any
jurisdiction.

7.3        Effects of Termination.

(a)         Upon expiration of the Term or termination of the Agreement for
CUSTOMER’s and/or its Affiliate’s uncured breach, and subject to Section 7.4
(Survival): (i) UTECH shall have no further obligations to CUSTOMER or its
Affiliates pursuant to this Agreement, including without limitation the
obligation to provide any support or Updates to CUSTOMER and its Affiliates, and
(ii) except for Titles that are already published on the Unity Supported
Platforms, CUSTOMER shall cease all use of the Unity Products, including the
Unity Object Code and Unity Source Code, and will promptly permanently delete or
destroy all copies of the Unity Products and so certify in writing. For the
avoidance of doubt, following expiration of the Agreement, CUSTOMER may continue
to publish and distribute any Title developed during the Term for the life of
such Title. All outstanding payments are immediately due and payable upon any
termination of this Agreement other than a termination by CUSTOMER for an
uncured breach by UTECH.

(b)         [*]





 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

7

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

7.4        Survival.  After termination or expiration of this Agreement, the
following Sections will survive: Section 1, 2, 4, 7, 8, 9, 10, and 11.

8.          Representations; Disclaimer of Warranties.

8.1        UTECH’s Representations & Warranties. UTECH makes the following
representations and warranties to CUSTOMER:

(a)         The Unity Products will not infringe upon any copyright, trademark,
trade secret or other proprietary right (other than a patent right) of another
party; and to the best of UTECH’s knowledge the Unity Products will not infringe
upon any patent rights of another party.

(b)         UTECH has complied and will comply, at all times and in all respects
with all applicable laws, rules and regulations pertaining to privacy (including
the obtaining, storing, using or transmitting of CUSTOMER’s data or CUSTOMER’s
end users’ data).

(c)         Use of UTECH’s trademarks, as directed by UTECH, on and in
connection with the marketing and distribution of the Titles, will not infringe
any trademark rights of others.

(d)         UTECH has full corporate power to enter into this Agreement, to
carry out its obligations hereunder and to grant the rights herein granted to
CUSTOMER and its Affiliates.

8.2        CUSTOMER's Representations & Warranties.  CUSTOMER makes the
following representations and warranties to UTECH:  CUSTOMER has full power to
enter into this Agreement and to carry out its obligations hereunder and to
grant the rights herein granted to UTECH and its Affiliates.  CUSTOMER has
complied and will comply, at all times and in all respects with all applicable
laws, rules and regulations pertaining to privacy (including the obtaining,
storing, using or transmitting of CUSTOMER’s data or CUSTOMER’s end users’
data).

8.3        UTECH Indemnity.  UTECH agrees to indemnify, hold harmless and defend
CUSTOMER and its Affiliates from all third party claims, defense costs
(including reasonable attorneys' fees), settlements, judgments and other
expenses arising out of or on account of the following: (i) alleged or actual
infringement or violation of any trademark, copyright, patent, trade secret or
other proprietary right, where such alleged or actual infringement or violation
is caused directly by the Unity Products or UTECH Marks, except to the extent
any such claim arises solely from CUSTOMER’s or CUSTOMER’s Affiliates’
Modifications, whether or not UTECH was knowledgeable about the alleged or
actual infringement, as applicable, or (ii) alleged or actual violation of
privacy rights of CUSTOMER’s end users where such violation of privacy rights
was caused directly by the Unity Products or where caused by UTECH’s failure to
disclose or otherwise comply with applicable privacy laws. In the event that
CUSTOMER is enjoined from distributing one or more Titles in any country due to
a claim for which UTECH is obligated to indemnify CUSTOMER pursuant to this
Section 8 (Representations; Disclaimer of Warranties), at UTECH’s option, UTECH
will use its commercially reasonable efforts to procure a license from any
claimants with respect to the Unity Product that will enable CUSTOMER to
continue distributing the affected Titles in that country. In the event UTECH
chooses to not seek or is unable to procure a license from any claimants with
respect to the Unity Product that will enable CUSTOMER to continue distributing
the affected Titles in that country, at CUSTOMER’s option, UTECH shall use
commercially reasonable efforts to assist CUSTOMER in procuring such licenses or
terminate CUSTOMER’s rights and UTECH’s obligations hereunder with respect to
such UTECH Products and refund to CUSTOMER any unearned license fees. 
Notwithstanding the above, except to the extent any claims result from in whole
or in part, UTECH’s failure to comply with all applicable laws and regulations. 
Notwithstanding the above, UTECH shall have no liability to CUSTOMER to the
extent that any claim is solely based upon: (i) modifications to the Unity
Products made by anyone other than UTECH; (ii) any element of a Title other than
the runtime portion of Unity Products incorporated into such Titles; (iii) a
claim for which CUSTOMER must indemnify UTECH below; (iv) combination of the
Unity Products with software not provided by UTECH; (v) CUSTOMER’s failure to
use modifications to the Unity Products provided by UTECH to avoid infringement
or misappropriation where usage of such modifications would have avoided such
infringement or misappropriation; (vi) CUSTOMER’s failure to comply with all
applicable laws and regulations, including those governing privacy and data
protection; and (vii) CUSTOMER’s failure to provide an appropriate and legally
sufficient notice to its end users regarding, and, to the extent required by
applicable laws or regulations, obtain appropriate consents to, the collection,
use and sharing of data as contemplated by the documentation related to the
Unity Products and services used by CUSTOMER. The rights





 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

8

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

granted to CUSTOMER under this Sections 8.3 shall be CUSTOMER’s sole and
exclusive remedy for any alleged infringement of any intellectual property
rights of any third party.

8.4        CUSTOMER Indemnity. CUSTOMER agrees to indemnify, hold harmless and
defend UTECH and its Affiliates from all third party claims, defense costs
(including reasonable attorneys' fees), judgments, settlements and other
expenses arising out of the following: (i) alleged or actual infringement or
violation of any trademark, copyright, patent, or trade secret which alleged or
actual infringement or violation is caused directly by the Titles (except for
claims arising with respect to the Unity Products or UTECH Marks or for claims
which UTECH has agreed to indemnify CUSTOMER in Section 8.3 [UTECH Indemnity]
above); (ii) alleged or actual violation of privacy rights of CUSTOMER’s end
users (except where such violation of privacy rights was caused directly by the
Unity Products despite CUSTOMER’s compliance with applicable laws, regulations
and Section 3.3 [Consent to Data Collection and Privacy Policy Obligations]) or
for claims which UTECH has agreed to indemnify CUSTOMER in Section 8.3 [UTECH
Indemnity] above; and (iii) any violation by CUSTOMER (or any of its agents) of
any law or regulation applicable to: (a) CUSTOMER’s use of the Unity Products
licensed by UTECH under this Agreement, or (b) CUSTOMER’s creation, publication,
commercialization, and distribution of the Titles.

8.5        Indemnification Procedures.  If any action shall be brought against
one of the parties hereto in respect to which indemnity may be sought against
the other party (the "Indemnifying Party") pursuant to Sections 8.3 (UTECH
Indemnity) or 8.4 (CUSTOMER Indemnity), the Indemnifying Party’s obligation to
provide such indemnification will be conditioned on receipt of prompt notice of
such claim (including the nature of the claim and the amount of damages and
nature of other relief sought, if available) being provided to the Indemnifying
Party by the party against which such action is brought (the "Indemnified
Party").  The Indemnified Party’s rights and the Indemnifying Party’s
obligations to indemnify, hold harmless and defend the Indemnified Party are not
to be conditioned upon the timing of the delivery or receipt of such notice
unless the Indemnified Party suffers actual detriment or prejudice as a result
of the delay in providing the notice to the Indemnifying Party. The Indemnifying
Party shall, upon written notice from the Indemnified Party, conduct all
proceedings or negotiations in connection with the action, assume the defense
thereof, including settlement negotiations in connection with the action, and
will be responsible for the costs of such defense, negotiations and proceedings.
The Indemnifying Party will have sole control of the defense and settlement of
any claims for which it provides indemnification hereunder, provided that the
Indemnifying Party will not enter into any settlement of such claim without the
prior approval of the Indemnified Party, which approval will not be unreasonably
withheld.  The Indemnified Party shall cooperate with the Indemnifying Party in
all reasonable respects in connection with the defense of any such action at the
expense of the Indemnifying Party. The Indemnified Party shall have the right to
retain separate counsel and participate in the defense of the action or claim at
its own expense.

8.6        Disclaimer. Except for the express warranties of UTECH in this
Section 8 (Representations; Disclaimer of Warranties), UTECH makes no other
warranties, relating to the Unity Product, including Unity Source Code, express
or implied.  UTECH disclaims and excludes any and all implied warranties,
including but not limited to implied warranties of merchantability or fitness
for a particular purpose. CUSTOMER will make no warranty, express or implied, on
behalf of UTECH.

9.         Limitation of Liability.

[*] IN NO EVENT WILL EITHER PARTY OR ITS AFFILIATES BE LIABLE FOR ANY INDIRECT,
PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT (INCLUDING LOSS OF BUSINESS, REVENUE, PROFITS,
USE, DATA OR OTHER ECONOMIC ADVANTAGE), HOWEVER CAUSED AND REGARDLESS OF THE
THEORY OF LIABILITY, EVEN IF SUCH PARTY HAS BEEN PREVIOUSLY ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  EXCEPT FOR (I) A MISUSE OF UTECH’S INTELLECTUAL
PROPERTY BY CUSTOMER, INCLUDING BUT NOT LIMITED TO A MISUSE OF UTECH’S
INTELLECTUAL PROPERTIES IN CONNECTION WITH VIOLATIONS OF SECTION 2 (LICENSE
GRANT), OR (II) A BREACH OF THE CONFIDENTIALITY OBLIGATIONS UNDER SECTION 4
(CONFIDENTIALITY) BY A PARTY OR ITS AFFILIATES, EACH PARTY AND THEIR RESPECTIVE
AFFILIATES’ TOTAL LIABILITY TO ONE ANOTHER UNDER THIS AGREEMENT IS LIMITED TO
THE AMOUNT OF THE FEES PAID OR PAYABLE TO UTECH BY CUSTOMER.  NOTWITHSTANDING
THE FOREGOING, EACH PARTY AND THEIR RESPECTIVE AFFILIATES’S TOTAL LIABILITY TO
ONE ANOTHER WITH RESPECT TO ANY AWARD OR PORTIONS THEREOF AGAINST A PARTY
SEEKING INDEMNIFICATION UNDER SECTION 8 (REPRESENTATIONS; DISCLAIMER OF
WARRANTIES) ABOVE IS LIMITED TO [*].

 



 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

9

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

10.        General Provisions.

10.1      Assignment. Neither party may assign its rights and obligations under
this Agreement, in whole or in part, without the prior written consent of the
other party, which consent will not be unreasonably withheld; provided, however,
that this Agreement may be assigned by either party (a) to an entity that
acquires all or substantially all of the assets or stock of the party (an “M&A
Event”), or (b) to an Affiliate of such party.  The parties hereby acknowledge
and agree that it shall be reasonable for UTECH to withhold its consent if
CUSTOMER’s M&A Event is to occur with a company whose primary business is
competitive with UTECH, or if CUSTOMER’s Affiliate is a company whose primary
business is competitive with UTECH. Any attempt to assign this Agreement,
without such consent, will be null and of no effect. Subject to the foregoing,
this Agreement will bind and inure to the benefit of each party's successors and
permitted assigns.

10.2      CUSTOMER Acquisition.  If CUSTOMER is a party to a merger,
acquisition, change of control, or series of transactions that add or combine
new entities or business units that do not have an effective agreement with
UTECH at the time of such merger, acquisition, change of control or series of
transactions, and will use Unity Products under this Agreement, the parties
agree to negotiate in good faith any additional fees for the Unity Source Code
License and, if desired, Enterprise Support.

10.3      Entire Agreement. As of the Effective Date, this Agreement and its
Exhibits constitutes the entire, final and exclusive understanding and agreement
between the parties pertaining to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, of the parties. The provisions of this
Agreement may not be amended or supplemented in any way except by written
agreement executed by both parties hereto.

10.4      Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California excluding that body of law
known as conflict of laws.  The parties expressly agree that the United Nations
Convention on Contracts for the International Sale of Goods will not apply.  Any
legal action or proceeding arising under this Agreement will be brought
exclusively in the federal or state courts located in the Northern District of
California and the parties hereby irrevocably consent to the personal
jurisdiction and venue therein.

10.5      Attorneys' Fees.  In any suit or proceeding between the Parties
relating to this Agreement, the prevailing party will have the right to recover
from the other(s) its costs and reasonable fees and expenses of attorneys,
accountants, and other professionals incurred in connection with the suit or
proceeding, including costs, fees and expenses upon appeal, separately from and
in addition to any other amount included in such judgment.  This provision is
intended to be severable from the other provisions of this Agreement, and shall
survive and not be merged into any such judgment.

10.6      Relationship of parties.  The parties have the status of independent
contractors, and nothing in this agreement shall be deemed to place the parties
in the relationship of employer-employee, principal-agent, partners or joint
venturers, nor to confer on either party any express or implied right, power or
authority to enter into any agreement or commitment on behalf of the other
party, nor to impose any obligation upon the other party.

10.7      Force Majeure.  Neither party shall be deemed in default of the
Agreement to the extent that performance of their obligations or attempts to
cure any breach are delayed or prevented by reason of any act of God, fire,
natural disaster, accident, act of government, shortage of materials or supplies
or any other cause beyond the control of such party ("Force Majeure").

10.8      Partial Invalidity. Should any provision of this Agreement be held to
be void, invalid or inoperative, the remaining provisions of this Agreement
shall not be affected and shall continue in effect as though such provisions
were deleted.

10.9      Injunctive Relief.  The parties acknowledge and agree that in the
event of any breach of Sections 2.1 (Full Access Unity Source Code License), 2.3
(Unity Object Code License, 2.4 (Seat License Required for Each Developer), 2.5
(Gambling Restriction), 2.6 (Streaming and Cloud Gaming Restrictions), 2.7 (Copy
Protection), 2.8 (Restrictions; CUSTOMER Requirements), 4 (Confidentiality), and
5.2 (Verification), the non-breaching party will suffer irreparable damage for
which it will have no adequate remedy at law.  Accordingly, the non-breaching
party will be entitled to seek injunctive and other equitable remedies to
prevent or restrain, temporarily or permanently, such breach, in addition to any
other remedy that such non-breaching party may have at law or in equity.

 



 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

10.10    Nonexclusive Remedy.  Except as expressly set forth in this Agreement,
the exercise by either party of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or otherwise.

10.11    Notices.  Any notice required by this Agreement will be effective and
deemed received three (3) days after posting with the United States Postal
Service when mailed by certified mail, return receipt requested, properly
addressed and with the correct postage, or one (1) day after pick-up by or
drop-off to the courier server when sent by overnight courier, properly
addressed and prepaid.  All communications will be sent to the addresses set
forth above or to such other address as may be specified by either party to the
other in accordance with this Section.  Either party may change its address for
notices under this Agreement by giving written notice to the other party by the
means specified in this Section.

A copy of any notice sent to UTECH shall also be sent (and notices shall not be
deemed as delivered until such copy is sent) to:

Unity Technologies

30 Third Street

San Francisco, CA 94103

Attn: Legal Department

10.12    Export Control.  CUSTOMER agrees to comply fully with all relevant
export laws and regulations of the United States (“Export Laws”) to ensure that
neither the Unity Product, nor any direct product thereof are: (a) exported or
re-exported directly or indirectly in violation of Export Laws; or (b) used for
any purposes prohibited by the Export Laws, including but not limited to
nuclear, chemical, or biological weapons proliferation.

10.13    CUSTOMER Affiliates. UTECH acknowledges that CUSTOMER is entering into
this Agreement for the benefit of itself and its Affiliates.  Accordingly, the
rights granted to the CUSTOMER under this Agreement shall be deemed granted to
each CUSTOMER Affiliate, CUSTOMER Affiliates will be obligated to comply with
the restrictions imposed on CUSTOMER hereunder, and CUSTOMER Affiliates will be
entitled to receive the benefit of any services provided to CUSTOMER.  CUSTOMER
acknowledges and agrees that, as a condition of UTECH granting the rights set
forth herein, each CUSTOMER Affiliate shall be informed of and acknowledge all
terms and conditions contained in this Agreement, and CUSTOMER will be primarily
liable for any breach of this Agreement caused by any CUSTOMER Affiliate.

11.        Signatures.

This Agreement is valid if signed in two copies, each party receiving one copy.
This Agreement may also be signed in multiple counterparts, including via
electronic signature, all of which taken together shall constitute one
agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date by their duly authorized representatives.

 

 

 

 

 

UNITY TECHNOLOGIES APS

          

GLU MOBILE INC.

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 



 

 

*  Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

Exhibit A

Unity Products

Unity Pro

The Unity engine and editor that provide an authoring environment with a series
of integrated tools, modules, and components which is designed to allow for the
creation of interactive content, as well as providing for asset management,
project revision and tracking, and team-based production, and all Updates made
generally commercially available during the Term. Unity Pro provides the ability
to publish on the desktop and mobile platforms specified in the System
Requirements.

Console Add-Ons

Optional Unity Pro add-ons that provide the ability to publish on
UTECH-supported consoles, which are subject to the Unity Console Add-on
developer requirements set forth on the UTECH website.  The license keys to
enable certain Unity Console Add-ons may be distributed by the console
manufacturer.





12

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

Exhibit B

Fees and Product Specific License Terms

 

 

 

Subscription Seat Licenses*  

List Price

CUSTOMER
Pricing

Unity Pro (1-100 total seat licenses)$

$[*]

$[*]

Unity Pro (101-350 total seat licenses)$

$[*]

$[*]

Unity Pro (351-499 total seat licenses)$

$[*]

$[*]

Unity Pro (500+ total seat licenses)$

$[*]

$[*]

 

*Prices are per month, per developer for all remaining months in the Term.
Subscription seats are paid annually in advance.  Additional subscription seats
purchased during the Term will be initially invoiced on a pro rata basis through
the end of the then-current year of the Term.  Thereafter, if applicable,
CUSTOMER’s total number of subscription seats will be invoiced for a full year
in advance. Subscription seats include all Updates commercially available during
the Term.

 

Limited Option to Reduce Seats

Subject to CUSTOMER providing written notice to UTECH within the Seat Reduction
Window (defined below), CUSTOMER has a limited, one-time option to reduce its
total number of subscription seats, effective as of the first anniversary of the
Effective Date. The “Seat Reduction Window” begins at 12:00am GMT thirty (30)
days prior to the first anniversary of the Effective Date, and ends at 12:00am
GMT one (1) day prior to the first anniversary of the Effective Date.

 

Upon notification to UTECH, Unity Pro seat licenses may be used as Unity Build
Machine Products pursuant to the license and restrictions set forth in Section
2.16 (Unity Build Machine License).  Accordingly, Unity Build Machine Products
may be installed on up to ten (10) build machines.

 

$  “Total seat licenses” means the total combined number of active, valid seat
licenses held by CUSTOMER at any given time.

 

 

Source Code License*  

CUSTOMER
Pricing

Full Access – all Desktop, Mobile and Console# Platforms

$[*]

 

*Price is for an annual license to access the Unity Source Code. Unity Pro seat
licenses must be purchased separately for each developer. No use of Unity Source
Code after the designated Term. Enterprise Support is required for each year of
Unity Source Code access. Please note that CUSTOMER’s access to and use of the
PhysX SDK (as modified for incorporation into the Unity Products) requires
agreeing to and complying with the NVIDIA GameWorks EULA terms (currently found
here:
https://developer.nvidia.com/content/apply-access-nvidia-physx-source-code;
accessing these terms requires joining the GameWorks NVIDIA Developer Program).
 UTECH will not deliver the PhysX SDK unless requested by CUSTOMER.

 

#CUSTOMER must register its Title(s) in Sony’s DevNet system and receive the
PlayStation console add-ons from Sony prior to licensing the applicable Unity
Source Code.  CUSTOMER must register with ID@Xbox and receive the Xbox console
add-ons from Microsoft or UTECH prior to licensing the applicable Unity Source
Code.  All Nintendo console add-ons, including the Unity Source Code therefor,
are licensed directly from Nintendo.

 

 

Support*

Enterprise Support

$[*]

 

*Price is per twelve (12) months of Enterprise Support. If during the Term
CUSTOMER acquires an additional studio that materially increases the number of
subscription seats required by CUSTOMER, the parties will negotiate in good
faith any additional fees. Enterprise Support is required for each year CUSTOMER
licenses the Unity Source Code.

 

 





13

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

 

 

Consulting Services*

List Price

Enterprise
Pricing

 

$[*]/hr

$[*]/hr

 

*In the event CUSTOMER requires consulting and/or custom engineering services,
CUSTOMER shall have the option to purchase such services at the hourly rates set
forth above (plus reasonable out-of-pocket travel, lodging and related expenses
for services provided on-site). Such services shall be subject to availability
and must be requested with no less than ten (10) business days prior notice for
each such request. Enterprise pricing is only available if CUSTOMER orders
Enterprise Support. UTECH shall invoice CUSTOMER for such consulting, training
and/or custom engineering services, and CUSTOMER shall pay all invoices as set
forth in Section 5 (Fees).

 

 

Additional Project Reviews*

List Price

 

$[*]

 

*CUSTOMER’s Enterprise Support package includes four (4) Project Reviews each
year (see Exhibit C). In the event CUSTOMER requires an additional 2-day,
on-site Project Review, CUSTOMER shall have the option to purchase such Project
Review at the rate set forth above. Such services shall be subject to
availability and must be requested with no less than ten (10) business days’
prior notice for each such request. UTECH shall invoice CUSTOMER for any such
Project Review, and CUSTOMER shall pay all invoices as set forth in Section 5
(Fees).

 

 

INITIAL ORDER

CUSTOMER hereby places the following order and agrees to pay UTECH US[*] in two
(2) equal annual installments of US $[*]. CUSTOMER agrees to pay each
installment within thirty (30) days upon receipt of a valid invoice in
accordance with Section 5 (Fees). The second annual payment may increase if
CUSTOMER purchases additional subscription seats or decrease if CUSTOMER
exercises its one-time option to reduce its total number of subscription seats.

Unity Product

Units

Term

Unit Price

Total

Unity Pro

[*]

2 years

$[*]/mo

$[*]

“Full Access” Unity Source Code license

[*]

2 years

$[*]/yr

$[*]

Enterprise Support

[*]

2years

$[*]/yr

$[*]

TOTAL

$[*]

 





14

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

Exhibit C

ENTERPRISE SUPPORT AGREEMENT

1. Definitions.

“Project Review” means Unity providing access to CUSTOMER of a support engineer
who will work with the CUSTOMER team on one (1) particular Title and analyze the
complete Title, looking for opportunities to apply best practices in the areas
of optimization, stability, and CUSTOMER team workflow. A Project Review is
conducted, at Unity’s sole discretion, either (a) at CUSTOMER’s designated
premises by such support engineer with CUSTOMER’s development team (“On Site
Review”); or (b) by such support engineer working remotely from Unity’s offices
(“Remote Review”).

“Software” means the products licensed by CUSTOMER and for which they have
purchased Support, as set forth on Exhibit B.

“Support” means the support service as further defined in this Support
Agreement.

“Support Agreement” means this Enterprise Support Agreement.

“Support Personnel” means any Unity employee, any agent or other third party
authorized by Unity to provide Support.

“Support Portal” means the online Support communication method provided to
CUSTOMER by Unity.

“Support Request” means a question, issue or concern posted to the Support
Portal in the English language.

“Unity” means Unity Technologies ApS and its Affiliates.

2. Enterprise Support Terms.

In accordance with the terms of this Support Agreement, Unity will provide
CUSTOMER and its Affiliates with the following Support services during each year
of the Term CUSTOMER pays the applicable fees:

Enterprise Support Management Services:  Unity will assign to CUSTOMER a
designated Developer Relations Manager (“DRM”).  The DRM will be responsible for
the following services:

a)    Coordinating and facilitating Unity technical resources as needed to
enable a holistic approach to solution deployment and management, effective and
timely communication across Unity and CUSTOMER teams, proactive identification
and resolution of emerging issues, and effective prioritization of efforts by
considering business impact and Support priorities.

b)    Maintaining an understanding and awareness of technical use of the
Software and engagement within the account and act as a liaison between CUSTOMER
and other Unity technical departments as required.

c)     Escalation management for Priority 1 (Emergency) Support Requests (as
further referred to in the section below).

d)    Proactive communication on Updates.

e)    [*] Project Reviews by Support Personnel during a 12-month period on
mutually agreeable dates. Each of the [*] Project Reviews will be at least one
(1) month apart. CUSTOMER acknowledges and agrees that Project Reviews cannot be
carried over to subsequent one (1) year periods.  Additional Project Reviews can
be purchased for a fee as set forth in Exhibit B (where applicable), or pursuant
to a separate written agreement.

Support Services

a)    Provide [*] Support service responses for Priority 1 (Emergency) issues
affecting eligible Software products.  Provide Support service responses during
regular business hours for Priority 2-4 (non-emergency) issues affecting
eligible Software products.





15

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

In addition, on up to [*] occasions during a [*] Support period, and with [*]
advance notice, Unity can make its DRM and other Support Personnel available
during weekends to deal with Priority 1 and 2 issues.

b)    Respond to properly submitted Support Requests concerning installation,
activation, license migration, configuration, troubleshooting and/or any other
issues that may arise in connection with the Software or Title(s) in accordance
with the response times specified in this Support Agreement.  Responses will be
provided by Support Personnel.

c)     Undertake commercially reasonable efforts, at Unity's discretion, either
to provide work-arounds or to correct faults in the Software.

Project Reviews

a)    An On Site Review shall be performed over two (2) consecutive business
days; a Remote Review shall be conducted over such period as such support
engineer may reasonably require, but in no event less than five (5) consecutive
business days.

b)    Unity shall issue a final report to CUSTOMER concerning a Project Review
within ten (10) business days of the completion of such Project Review.

c)     All travel and living expenses associated with an On Site Review shall be
paid for by Unity.

CUSTOMER acknowledges that a Project Review is a collaborative process that will
add to Unity’s knowledge and understanding of how customers use the
Software.  Accordingly, CUSTOMER and each of its Affiliates hereby grants Unity
the unrestricted and irrevocable right to internally use information relating to
the Software that Unity obtains from a Project Review solely to improve the
Software and/or any other Unity products and services.

Consulting Services:  CUSTOMER may purchase on-site consultancy services from
Unity, subject to additional fees and execution of a separate agreement.
CUSTOMER acknowledges and agrees that Unity shall retain all rights in and to
Unity’s worldwide patent rights, copyright rights, mask work rights, trade
secret rights, know-how, moral rights, and any and all other intellectual
property or proprietary rights (collectively, “Intellectual Property Rights”),
and any and all materials used during Unity’s performance of consulting services
shall remain Intellectual Property Rights of Unity.  Unity hereby grants to
CUSTOMER a non-exclusive, royalty-free license to use such materials, only to
the extent necessary to enable CUSTOMER to exercise all of the rights granted to
CUSTOMER under this Agreement.

3. Response Time Objectives.

The priority given to a Support Request will determine the response times as
specified in the below table:

Priority

Severity

Initial Response Time

1

Emergency

[*]

2

High

[*]

3

Normal

[*]

4

Low

[*]

 

a)    EMERGENCY (“Priority 1”): The problem results in extremely serious
interruptions to the development or deployment of Titles. It is affecting a
significant portion of the CUSTOMER team or causes serious impairment of
essential operations for deployed Titles. For instance, data integrity is
compromised or the issue is at risk of causing missed critical project deadlines
or deliverables. CUSTOMER shall contact its DRM for all Priority 1 issues.

b)    HIGH PRIORITY (“Priority 2”).  The problem results in serious
interruptions to the development or deployment of Titles. Portions of the
CUSTOMER team cannot perform important tasks, but the error does not impair
essential operations. Major Title components cannot operate correctly due to
issues with the Software or APIs or performance issues are apparent.

c)    NORMAL PRIORITY (“Priority 3”).  The problem causes interruptions in the
development or deployment of Titles.  It does not prevent the operation of a
Title.



16

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

d)    LOW PRIORITY (“Priority 4”).  The problem results in minimal or no
interruptions to the development or deployment of Titles (no business impact).
The issue consists of "how to" questions including issues related to APIs and
integration, installation and configuration inquiries, enhancement requests, or
documentation questions.

CUSTOMER acknowledges that the Support Personnel's business hours are between
2:00am and 6:00pm Pacific Time, Monday through Friday.

Unity shall notify CUSTOMER 28 days in advance of variations to these response
times due to public holidays, such variations not to exceed 5 occasions in any
12-month period.

For Priority 1 (Emergency) Support Requests, CUSTOMER shall:

a)    File a Support Request via the Support Portal, which Support Request shall
include an accurate and complete description of the problem and issues.

b)    Contact Unity via the emergency escalation method provided by Unity. For
clarity, a Priority 1 Support Request will not be acknowledged by Unity as an
emergency without this notification method.

c)    Provide Unity with a designated CUSTOMER contact during the remedy period,
either onsite or by pager, to assist with data gathering, troubleshooting,
testing and applying the proposed solution.

In response to a properly submitted Priority 1 Support Request, Unity shall:

a)    Contact the appropriate Senior-Level Contact (as defined below) via phone
or other real-time means.

b)    Assign a dedicated issue-owner within the Unity Support team to manage
communications between Unity and CUSTOMER.

c)    Engage in regular communication with Senior-Level Contacts for the
duration of the engagement.

For all properly submitted Support Requests (Priorities 1-4), Unity shall
undertake reasonable efforts to: (a) acknowledge receipt of a Support Request
from a technical Support contact within the time allotted (“Initial Response
Time”); (b) provide a short status report to CUSTOMER within a reasonable time;
(c) address the Support Request by providing a remedy that could take the form
of eliminating the defect in order to bring the Software into substantial
conformity with its applicable documentation, providing updates, or
demonstrating how to avoid the effects of the defect with reasonable commercial
effort.  Where CUSTOMER has licensed Unity Source Code, remedy may also include
error corrections, patches, bug fixes, workarounds (i.e. temporary solutions
used to complete a task that would not otherwise be possible due to a problem or
limitation in the affected Software), replacement deliveries or any other type
of software or documentation corrections or modifications. Each party
acknowledges that despite a party's reasonable efforts, not all problems may be
solvable.

Support Personnel will investigate the Support Request.  Where on-going
investigation is required, CUSTOMER will receive regular updates to their
Support Request.  Additionally, such updates may increase or lower the severity
of the issue, in which case the frequency of updates will change accordingly.

If Unity, in its sole discretion, and reasonable determines that remote
troubleshooting and investigation techniques employed by Unity have been
unsuccessful and that on-site Support is the most effective way to provide the
services and deliverables, Unity may offer to provide such limited on-site
Support.  If CUSTOMER accepts this offer, CUSTOMER will not be charged for such
on-site Support but will be charged for travel and living expenses.

CUSTOMER shall have unlimited access to Unity’s on-line support resources at
http://unity3d.com/learn/.

CUSTOMER acknowledges and agrees that Unity may at its reasonable discretion
subcontract provision of Support to third parties provided that Unity shall
continue to remain primarily responsible under the terms of this Support
Agreement and shall ensure that such third party service provider provides all
agreed Support in accordance with the terms herein and in accordance with best
industry standards.  In all instances Unity will use suitably qualified Support
Personnel.





17

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

4. CUSTOMER Obligations.

CUSTOMER shall:

a)    Use suitable qualified engineers and artists to develop using the
Software;

b)    Provide accurate and complete descriptions of problems and issues by
submitting a Support Request via the Support Portal.

c)    Cooperate with Support Personnel where elaboration of an issue is
required.

d)    Provide self-contained reproductions of issues or steps to reproduce the
issues when possible.

e)    Provide script, artwork or project folders where needed by Support
Personnel.

f)     Provide development timetables including milestones and deliverables
subject to CUSTOMER confidentiality restrictions as necessary to enable Unity to
provide timely and efficient Support.

g)    Recognize that Support is often a collaborative and iterative process.

h)    Assign each problem a priority level as described above.

i)     Close Support Requests when the issue or problem has been resolved.

j)     Designate a selection of English-speaking, senior-level CUSTOMER contacts
(“Senior-Level Contacts”) (ideally one or more Senior-Level Contacts per Title),
and provide contact details (in particular e-mail address and telephone number)
by means of which the DRM can contact the Senior-Level Contacts at any time in
response to Priority 1 (Emergency) or 2 (High) Support Requests.  Each
Senior-Level Contact shall be an authorized representative empowered to make
necessary decisions for CUSTOMER or bring about such decisions without undue
delay.

k)    Share Support responses between members of the team.

l)     Assess Support responses for suitability to the CUSTOMER and respond in a
timely fashion when the response is not suitable.

m)   For On Site Reviews, provide the Support Personnel engineer with desk space
and a preconfigured machine, and ensure reasonable availability of CUSTOMER’s
technical leadership for the duration of the On Site Review.

n)    For Remote Reviews, provide the Support Personnel engineer with such
CUSTOMER materials (e.g., text, files, code, assets, etc.) as the Support
Personnel engineer reasonably deems necessary for completion of the Remote
Review.

In the event CUSTOMER does not fulfill its obligations, and continues to fail to
fulfill its obligations following notice from Unity, Unity, in its sole and
reasonable discretion, may downgrade the priority level of the Support Request.

5. Limitations.

Unity's obligation to provide Support shall extend only to the most current
supported version of the Software for CUSTOMER’s licensed platforms.

Unity and Support Personnel will perform Support services for up to a maximum of
eight (8) concurrent Support Requests from CUSTOMER.  Additional Support
Requests can be submitted at any time, but Unity and Support Personnel will
queue such additional Support Requests and only commence Support services when
one of the eight (8) active Support Requests has been resolved and
closed.  CUSTOMER can adjust the order of the submitted Support Requests by
setting priority levels via written notice to Unity or through mutual
negotiations.

Support Requests sent to Unity using methods other than the Support Portal (or
as otherwise directed by Unity) will be handled in a manner of Unity's choosing
and will not qualify for the initial response times set out above.

Where it is necessary for CUSTOMER to send the project files of its Title to
Unity in connection with a Support Request, CUSTOMER must send a version of the
project files in which all unnecessary assets have been removed, and which is
ready to be loaded onto a Unity machine without external server connections or
special setup requests.





18

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

All members of CUSTOMER teams with access to the Support Portal will be able to
view the full contents of all Support Requests submitted on behalf of CUSTOMER.
CUSTOMER acknowledges that no provision shall be made for restricted-access
Support Requests.

CUSTOMER may lock down on a particular version of Software.  In the event that
CUSTOMER requests prior permission to lock down, and if permission is granted by
Unity, then Unity shall provide Support to CUSTOMER only for that locked down
version. When errors or malfunctions exist in the locked down version that have
been fixed in later versions, Unity shall have no obligation to continue to fix
the locked down version.

Unity shall neither provide Support to end users of CUSTOMER's Title(s), nor to
sub-contractors working for CUSTOMER.  No more than fifty (50) members of
CUSTOMER teams shall at any one time be authorized by Unity to contact Support
Personnel with Support Requests.  CUSTOMER shall designate up to fifty (50)
named individual members of CUSTOMER’s team (collectively, “CUSTOMER Personnel”)
as direct contacts for Support Personnel.  For the avoidance of doubt, only
designated CUSTOMER Personnel may submit Support Requests.

Unity will have no obligation to provide Support services of any kind for
problems in the operation or performance of the Software to the extent caused by
any of the following (each, a “CUSTOMER-Generated Error”): (a) if Unity can show
that the problem is caused by third party software or hardware products or use
of the Software in conjunction therewith or (b) CUSTOMER’s use of the Software
other than as authorized in this Agreement.  If Unity determines that it is
necessary to perform Support services for a problem in the operation or
performance of the Software that is caused by a CUSTOMER-Generated Error, then
Unity will notify CUSTOMER thereof as soon as Unity is aware of such
CUSTOMER-Generated Error, and Unity may offer to continue Support services for
such CUSTOMER-Generated Error.  If CUSTOMER accepts this offer, Unity may
invoice CUSTOMER at Unity's then-current time and materials rates for all such
services performed by Unity.  CUSTOMER will pay Unity within thirty (30) days of
the date of such invoices.

Where CUSTOMER has licensed the Unity Source Code and created Customer
Modifications (as those terms are defined in the relevant agreement between
Unity and Customer), Unity will make a reasonable effort to accommodate any
Support Requests in connection therewith.  If Unity determines in its sole and
reasonable discretion that it is unable to provide Support for the Customer
Modifications, for reasons including but not limited to the nature of such
Customer Modifications and/or Unity’s lack of access to the Customer
Modifications, Unity may offer to perform specialized Support services.  If
CUSTOMER accepts this offer, Unity may invoice CUSTOMER at Unity’s then-current
time and materials rates for all such services performed by Unity.  CUSTOMER
will pay Unity within thirty (30) days of the date of such invoices.

Where resolution to a problem requires extended time in to provide the final
response, Unity shall provide regular updates to CUSTOMER.

Unity does not warrant or guarantee that the claimed or actual defects or
malfunctions in the Software will in fact be corrected.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS OTHERWISE SET
FORTH IN THIS AGREEMENT, UNITY AND ITS AFFILIATES EXPRESSLY DISCLAIM ALL
WARRANTIES TERMS OR CONDITIONS OF ANY KIND, WHETHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO ANY IMPLIED WARRANTIES TERMS AND CONDITIONS OF
MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT, WITH RESPECT TO ANY SUPPORT, INCLUDING CONSULTING SERVICES AND
PROJECT REVIEWS.

19

--------------------------------------------------------------------------------